Citation Nr: 1404533	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to February 1960 and from September 1963 to November 1980.  He died in December 2010.  His surviving spouse has been properly substituted as the appellant in the instant case.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was remanded by the Board in December 2012 for further development and is now ready for disposition.
 
The RO denied a claim of service connection for bilateral wrist disabilities, but on the notice of disagreement, the Veteran limited his appeal to the right wrist.  The claim is as noted on the title page.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The evidence of record does not show that the Veteran's diagnosed osteoarthritis of his right wrist was sustained during, or otherwise related to, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right wrist fracture have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.3.09 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a September 2009 letter to the Veteran sent prior to the rating decision on appeal.

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran and appellant have also been obtained. The appellant has not identified any additional records that should be obtained prior to a Board decision.  In addition, the Board remanded the case in December 2012 to obtain a VA opinion on the etiology of the Veteran's diagnosed osteoarthritis of the right wrist.  Therefore, VA's duty to further assist the appellant has been satisfied.  

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The appellant asserts entitlement to service connection for a right wrist disability as directly related to the Veteran's period of active service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as osteoarthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Before his death, the Veteran contended that he shattered his wrist in 1959 while serving in France, and the injury required surgery.  He claimed in various statements before his death that he experienced pain in the right wrist continuously since the injury.  

A review of the Veteran's service treatment records does not show any in-service injuries to his wrists.  However, the Veteran did sustain a comminuted fracture of the second metacarpal of his right hand in September 1959 while playing authorized league football.  He underwent an open reduction of the fracture and fixation with two steel Kirschner wires.  An October 1959 service treatment record reveals a past history that includes a fracture of the wrist in 1954.  The Veteran's February 1960 separation examination notes the injury to his right hand, which resulted in loss of flexion.  The examiner also noted that the Veteran had normal strength and range of motion in his upper extremities.  In an accompanying Report of Medical History, the Veteran marked "no" to questions regarding whether he ever had or now had a bone, joint or other deformity.  He also marked "no" in response to questions regarding whether he had "arthritis, rheumatism, or bursitis," or "lameness."

A May 1969 Report of Medical History includes a notation that the Veteran fractured his right wrist in 1954 and was treated with a cast, with no residuals, no complications and no sequelae.  Periodic physical exams conducted on the Veteran in October 1970, November 1977, and November 1979 make no mention of any problems with his right wrist and also indicate that the Veteran exhibited normal range of motion and strength in his upper extremities.  In his July 1980 retirement examination, the Veteran stated he fractured his left wrist in 1957 and his right wrist in 1961.  However, the examination report did not reflect any problems of the right wrist at the time of the physical.  In an accompanying Report of Medical History dated July 1980, the Veteran marked "no" to questions regarding "arthritis, rheumatism, or bursitis," as well as questions on "bone, joint or other deformity" and "lameness."  

Post-service treatment records do not reflect any treatment for wrist complaints.  The Veteran underwent a VA examination for compensation purposes in February 1981.  While the Veteran complained of several conditions, the VA medical record made no mention of the state of his wrists.  

An October 2009 statement from a private doctor submitted in support of the Veteran's claim indicates that he was diagnosed with osteoarthritis of the right wrist.  The doctor noted that the Veteran reported injuries in service for which he was treated.  Examination of the Veteran's right wrist revealed swelling with deformity of the metacarpal bone and decreased strength compared to the left hand.  While the doctor's statement does not directly link the Veteran's osteoarthritis of the right wrist to his in-service injury to the second right metacarpal, the Board determined that this statement provided an indication of such a link.  As a result, the case was remanded in December 2012 for a VA opinion to determine whether the Veteran's diagnosed osteoarthritis of the right wrist was etiologically related to active service.  In fact, the only opinion regarding the etiology of the Veteran's wrist condition comes from the March 2013 VA examiner.  

The VA examiner provided a lengthy recitation of relevant details from the Veteran's history, including the history of fractured right wrist in either 1954 or 1961.  The examiner further noted that the record did not reflect any in-service complaints, treatment or diagnosis of a wrist disorder.  It was the examiner's opinion that it was "not at least as likely as not that any pain [the Veteran] might have developed in his right wrist at any point in his life was related to his active service."  The examiner's opinion considers both the Veteran's reported lay statements and his entire medical history, which includes service treatment records that reflect hand surgery performed on the Veteran while in service in 1959.  The Board assigns significant probative weight to this opinion because it is supported by a compelling rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no competent medical opinion refuting that of the VA examiner.  In an undated brief in support of the appellant's case received in November 2011, her attorney argues that the Veteran's private physician "directly links" the Veteran's in-service hand injury in September 1959 to his diagnosed osteoarthritis of the right wrist.  However, even under the most sympathetic reading, the October 2009 private doctor's statement simply reports the Veteran's diagnosis of osteoarthritis of the Veteran's right wrist and notes that the Veteran had decreased strength in his right hand, as well as deformities of the metacarpal of his hand and he reported injuries in service for which he was treated.  The private doctor's statement did not specify the nature of the in-service injuries and does not proffer an opinion on the etiology of the Veteran's right wrist disability and thus is afforded no probative weight.  The probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 295.  

Since arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of right wrist arthritis.  There is no diagnosis of arthritis during service.  

In addition, the probative evidence of record does not establish continuity of symptomatology for right wrist arthritis in lieu of medical nexus.  The Veteran is competent to report his own in-service injuries and describe pertinent symptomatology since service.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In his August 2009 claim seeking benefits, the Veteran maintained that he "shattered" his wrist in 1959 while assigned to the U.S. Army Garrison at Orleans, France.  However, the medical evidence of record directly contradicts the Veteran's statements.  His service treatment records do not show any evidence of a wrist injury in 1959, but rather an injury of the right hand that was injured in September 1959 and subsequently surgically repaired.  Further, the Veteran's service treatment records include a number of dates in which he apparently reported injuring his wrists, none of which coincide with his active duty service.  At separation, no right wrist defects or diagnoses were noted and the Veteran did not report any.  Finally, a February 1981 VA examination for compensation purposes included complaints for various conditions, but nothing pertaining to the right wrist.  

Had the Veteran suffered a significant wrist injury resulting in chronic pain as he later described, notation of recurrent wrist pain would have been expected, and the Board therefore considers the separation Report of Medical History and VA examination conducted shortly after service to raise questions as to the credibility of the Veteran's assertions in connection with the current claim.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

The Board does not find Veteran's contentions credible given the medical evidence on record.  

There is also no evidence that arthritis was manifest within one year of separation from service; thus, the presumption of in-service incurrence of arthritis does not apply. 

The only other evidence in the record concerning the etiology of the Veteran's wrist disorders are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Overall, the weight of the evidence does not show a relationship between the Veteran's right wrist disability and active duty service.  Accordingly, the Board finds that the claim of entitlement to service connection for residuals of a right wrist fracture must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for residuals of a right wrist fracture is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


